BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                     No. 06-14-00042-CV

                               In the Interest of B.S.N., a Child



        (No. 13C0437-202 IN 202ND DISTRICT COURT OF BOWIE COUNTY)


TYPE OF FEE                      CHARGES         PAID      BY
REPORTER'S RECORD                      $442.50   PAID      MILLER, JAMES, MILLER & HORNSBY, LLP
CLERK'S RECORD                         $165.00   PAID      MILLER, JAMES, MILLER & HORNSBY, LLP
SUPREME COURT CHAPTER 51 FEE            $50.00   PAID      MILLER, JAMES, MILLER & HORNSBY, LLP
STATEWIDE EFILING FEE                   $20.00   PAID      MILLER, JAMES, MILLER & HORNSBY, LLP
FILING                                 $100.00   PAID      MILLER, JAMES, MILLER & HORNSBY, LLP
INDIGENT                                $25.00   PAID      MILLER, JAMES, MILLER & HORNSBY, LLP


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                          IN TESTIMONY WHEREOF,
                                                          witness my hand and the Seal of
                                                          the COURT OF APPEALS for
                                                          the Sixth District of Texas, this
                                                          March 26, 2015.

                                                          DEBRA AUTREY, CLERK



                                                          By ___________________________
                                                                                  Deputy